Citation Nr: 0309486	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right hand, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected residuals of a shell fragment wound to the right 
hand.  The veteran filed a timely appeal to this adverse 
determination.

The Board observes that the Board's earlier decision in this 
case, dated in April 2001, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in February 2002, following the filing of a 
joint motion for remand and to stay proceedings by the 
appellant and the Secretary of VA earlier that same month.  
This motion was filed, and subsequently granted, in order to 
ensure that two deficiencies in the Board's decision were 
addressed and corrected.  

First, the order stated that a remand was required to 
determine whether the veteran's service-connected shell 
fragment wound residuals involved Muscle Group IX, in 
addition to Muscle Group VIII, and to take appropriate 
adjudicative action if such were found to be the case.  
Second, the order stated that VA must give consideration to 
separate compensable ratings under Diagnostic Codes 5003 and 
5010 relating to arthritis.  Since the veteran's claim is 
being remanded to the RO on other bases, the Board finds that 
initial RO consideration of these issues in this instance is 
appropriate.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  VA issued regulations to implement the VCAA 
in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) that 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

The Board observes that at the time of the Board's April 2001 
decision in this case, since vacated and remanded by the 
Court, the Board determined that there had been full 
compliance with the provisions of the VCAA.  However, the 
evolving caselaw since the time of that decision makes it 
clear that additional notice to the veteran is required in 
order to fully comply with this new law.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (holding 
that VA is required to specifically notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA).  

Further, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently invalidated 38 C.F.R. 
§ 19.9(a)(2) and 38 C.F.R. § 19.9(a)(2)(ii) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003), the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was invalid because it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial 
consideration.  The Federal Circuit also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) which required the Board to provide notice 
as set forth in 38 U.S.C.A. § 5103(a) and not less than 30 
days to respond to the notice was invalid because 38 U.S.C.A. 
§ 5103(a) provides a claimant one full year to submit 
evidence.  In this regard, the Board observes that it 
recently undertook additional development on the issue on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) and subsequently advised the appellant that he had 
a 30 day period in which he could respond.  However, in light 
of the Federal Circuit's decision in the above-referenced 
case, the Board finds that a remand to the RO for initial RO 
consideration of this new evidence is required as well as for 
compliance with the notice and duty to assist provisions of 
the VCAA.  

In addition, since this claim is being remanded to the RO, 
the Board finds that initial RO consideration of the issues 
raised by the Court in its February 2002 order is also 
appropriate. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further action with 
respect to the issue on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R.     
§ 3.159 (August 29, 2001).  The RO should 
ensure that the veteran is provided notice 
of the division of responsibilities 
between VA and the veteran for procuring 
specified items of evidence in this case.  

2.  Thereafter, the RO should readjudicate 
this claim, with due consideration given 
to any new evidence received since the 
time of the most recent August 1999 
statement of the case (SOC), to 
particularly include the November 2002 VA 
examination report.  The RO should also 
address the issues identified by the Court 
in its February 2002 remand, including 
making a determination as to whether the 
veteran's service-connected shell fragment 
wound residuals involve Muscle Group IX, 
in addition to Muscle Group VIII, and 
taking appropriate adjudicative action if 
such is found to be the case, as well as 
considering whether separate compensable 
ratings under Diagnostic Codes 5003 and 
5010 relating to arthritis are for 
application.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the 


matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




